In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 14-1094V
                                       Filed: June 9, 2015
                                           Unpublished

****************************
JASMINE MORGAN (Parent),               *
On behalf of the Estate of             *
C.S. (deceased, minor),                *
                                       *
                    Petitioner,        *      Ruling on Entitlement; Concession;
                                       *      Diphtheria, tetanus and acellular
                                       *      Pertussis (“DtaP”); Encephalopathy;
SECRETARY OF HEALTH                    *      Death; Table Injury
AND HUMAN SERVICES,                    *      Special Processing Unit (“SPU”)
                                       *
                    Respondent.        *
                                       *
****************************
Rabiah Abdullah, Rich Law Firm, P.C., Washington, D.C., for petitioner.
Michael Patrick Milmoe, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Vowell, Chief Special Master:

        On November 10, 2014, Jasmine Morgan filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 [the
“Vaccine Act” or “Program”] on behalf of C.S., a deceased minor. Petitioner alleges that
C.S. died of acute cerebral edema and brain herniation as a result of receiving, inter
alia, a DtaP vaccine. Petition at 1. Petitioner alleged C.S.’s injury and death were
either caused in fact by his vaccinations or constituted an injury contained within the
Vaccine Injury Table. Id at 6. The case was assigned to the Special Processing Unit of
the Office of Special Masters.



1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
       On June 8, 2015, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent states:

       DICP has concluded that a preponderance of evidence establishes that
       C.S.’s injury meets the requirements of demonstrating an on-Table
       encephalopathy for pertussis-containing vaccines, pursuant to the Vaccine
       Injury Table. 42 C.F.R. § 100.3(a). In addition, DICP concluded that C.S’s
       death was a result of his on-Table injury. Finally, DICP concluded that
       C.S.’s injury and death were not due to factors unrelated to the
       administration of this vaccine. See 42 U.S.C. § 300aa-13(a)(1). In
       summary, in light of the information contained in petitioner’s medical
       records, respondent has concluded that C.S’s death is compensable
       under the Act.


 Id. at 4.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                  s/Denise K. Vowell
                                  Denise K. Vowell
                                  Chief Special Master